NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HRACH GEVORGYAN and AKSANA                      Nos. 16-72286
SIMONYAN,                                            17-71768

                Petitioners,
                                                Agency Nos.      A097-883-901
 v.                                                              A097-883-902

JEFFERSON B. SESSIONS III, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      In these consolidated petitions for review, Hrach Gevorgyan and Aksana

Simonyan, natives and citizens of Armenia, petition for review of the Board of

Immigration Appeals’ (“BIA”) orders denying their first (No. 16-72286) and

second (No. 17-71768) motions to reopen. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo question of law and constitutional claims. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review in No. 16-

72286, and we deny in part and dismiss in part the petition for review in No. 17-

71768.

      As to No. 16-72286, the BIA did not abuse its discretion in denying

petitioners’ first motion to reopen as untimely where it was filed more than four

years after the order of removal became final, see 8 U.S.C. § 1229a(c)(7)(C)(i)

(motion to reopen must be filed within ninety days of final order of removal), and

petitioners have not established that any statutory or regulatory exception applies,

see 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3); Najmabadi v. Holder, 597
F.3d 983, 987 (9th Cir. 2010) (evidence of changed circumstances must be

qualitatively different from previous evidence (internal quotation omitted)).

      Contrary to petitioners’ contentions, the BIA did not err in its analysis of

evidence submitted with the motion.

      As to No. 17-71768, the BIA did not abuse its discretion in denying

petitioners’ second motion to reopen as untimely where it was filed more than five

years after the order of removal became final, see 8 U.S.C. § 1229a(c)(7)(C)(i),

and petitioners have not established that any statutory or regulatory exception

applies, see 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3).


                                          2                            16-72286, 17-71768
      To the extent petitioners challenge the BIA’s decision not to reopen

proceedings sua sponte, we lack jurisdiction. See Bonilla v. Lynch, 840 F.3d 575,

588 (9th Cir. 2016) (“[T]his court has jurisdiction to review Board decisions

denying sua sponte reopening for the limited purpose of reviewing the reasoning

behind the decisions for legal or constitutional error.”).

      Accordingly, the government’s motion for summary disposition (No. 17-

71768, Docket Entry No. 7) is granted because the questions raised by this petition

for review are so insubstantial as not to require further argument. See United States

v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982) (stating standard).

      Petitioners’ motion for a stay of removal in 17-71768 is denied as moot. The

temporary stay of removal will terminate upon issuance of the mandate.

      In No. 16-72286, PETITION FOR REVIEW DENIED.

      In No. 17-71768, PETITION FOR REVIEW DENIED in part;

DISMISSED in part.




                                           3                          16-72286, 17-71768